JUSTICE UNVERZAGT, dissenting: The judgment should be reversed for two significant errors. First, the trial cqurt refused to consider the attorney fees and costs paid Schiller and would not take into account the work done by that firm in evaluating the fee request and work done by Chapski. Secondly, Chapski clearly was not the lead counsel but at all times acted as local counsel to the Chicago lawyers involved, who had primary responsibility for the handling of the litigation. The matter is a simple one. The husband sued the wife in Kane County seeking dissolution of marriage. Thereafter, the wife retained the Schiller firm, whose offices are in Chicago, and they, on her behalf, filed suit in the circuit court of Cook County for legal separation. The Cook County suit was transferred to Kane County. Schiller, confronted with defense of a lawsuit some 45 miles and two counties removed from their office, sought local counsel. The Code of Professional Responsibility provides that after accepting employment on behalf of a client,. a lawyer shall not thereafter delegate to another lawyer not a partner or associate in his law firm the responsibility for performing or completing that employment without the client’s consent. (107 Ill. 2d R. 2 — 109(b).) Apparently, pursuant to that rule, Schiller asked the wife if she knew a lawyer he could work with out in Kane County. The wife, who did not know any lawyers, gave Schiller Chapski’s name because a friend of hers gave her his name. Schiller sent Chap-ski a letter (which, at trial, Chapski could not locate) and a retainer of $500. Prior to that date Chapski had neither met nor had any business dealings with the wife. The wife testified that at one point Chapski complained to her that he wasn’t paid anything, and she told him to call Schiller “because they hired you and they are responsible for the payment.” When asked: “Was it your understanding that attorney Schiller was going to take care of attorney Chapski?” the wife testified, “Defeinitely [sic], because that is what he say [sic].” Chapski was asked: “Did you contact Schiller or Mr. Wilcher of that firm relative to your fees?” and his response was: “I was advised I would be paid by Mr. Grand.” Chapski testified that at one point the wife asked Chapski to take over the case. She had discharged the Schiller firm and wanted Chapski to take over the case. Chapski testified: “I told her I did not want to have the reputation of being co-counsel where it ended up with.myself as sole attorney.” The wife then hired Grand to represent her, and shortly thereafter a property settlement was worked out. Grand substituted for the Schiller firm by order entered September 26, 1984. On that date a hearing was held on grounds for dissolution, and on October 9, 1984, an order was entered finding grounds for dissolution. On October 16, 1984, the Schiller firm filed its “Petition for Award of Attorney’s Fees and Costs.” The petition itemized the services rendered by four Schiller attorneys. Attorney fees of $17,898.50 were requested for work commencing in June 1982, along with $7,500 in fees owed to a certified public accountant. No fees were requested in the petition for Chapski, and he was not named in the petition, although certain references were made to cocounsel in the itemization of services. Costs of $1,404.98 were also requested. A judgment was entered in favor of Schiller on its fee petition and against Donald Kosterka for attorney fees and costs of $9,500 on May 30, 1985. On January 11, 1985, Chapski filed his “petition for award of attorney fees and costs,” seeking fees of $20,200 and costs of $89.95. In July 1985, Chapski filed a three-count complaint against Grand in the circuit court of Kane County. Count I alleged that Grand orally offered to pay Chapski $15,000 for services rendered by Chap-ski in the Kosterka dissolution proceeding. Count II, based on conversion, alleged Grand agreed to pay Chapski $15,000 out of the $47,000 received from Donald W. Kosterka and refused to do so. Count III alleged that Chapski was a third-party beneficiary of a contract for attorney fees entered into by Grund and asked for reasonable attorney fees. This lawsuit was consolidated with the dissolution litigation. On motion, counts II and III of the lawsuit were dismissed. The consolidated suits came on for trial. At the conclusion of the trial, the court granted a directed finding as to count I of the lawsuit in favor of the defendant Grand and against Chapski. The court then entered judgment in favor of Chapski in the amount of $14,429.95 against Edith Kosterka and Donald Kosterka, unallocated, pending a hearing. The judgment recited: “That Attorney Grand having undertaken the payment of this obligation on behalf of the parties, this court need not allocate between the parties.” The judgment against Donald is anomalous, since he had not been given notice of the proceedings on Chapski’s petition. It is from this order which Edith Kosterka and David Grand appeal. Section 508 of the Illinois Marriage and Dissolution of Marriage Act (Ill. Rev. Stat. 1983, ch. 40, par. 508) provides that the court, from time to time, after due notice and hearing, and after considering the financial resources of the parties, may order either spouse to pay a reasonable amount for his own or his spouse’s costs and attorney fees necessarily incurred in a dissolution proceeding. The operative words in context of this case would be “reasonable amount” and “necessarily incurred.” As we pointed out in In re Marriage of Angiuli (1985), 134 Ill. App. 3d 417, 423, “[a]n award of attorney fees is left to the court’s sound discretion and will be reversed only for an abuse of that discretion. Factors to be considered by the court in determining what are reasonable fees are the attorney skill and standing, the nature of the controversy, the novelty and difficulty of the questions at issue, the importance of the subject matter, the degree of responsibility involved in the management of the case, the time and labor required, the usual and customary charge in the community and the benefits to the client. [Citation.]” It must be apparent that the fees sought were necessarily incurred, and more must be shown to justify a fee request than a mere compilation of hours and an hourly rate. In re Marriage of Ransom (1981), 102 Ill. App. 3d 38. In reading this file it is apparent that the trial court failed to completely evaluate the degree of responsibility involved in the management of the case, one of the crucial factors we enumerated in the Angiuli case and a factor of great importance in a case where more than one set of attorneys seeks a fee on behalf of one client. It was important for the trial court to evaluate the total amount of legal work done by the Schiller firm in order to determine the degree of participation of Chapski in the management of the entire case. This the trial court refused to do. Attorney Grand, in interrogating Chapski, asked if he was aware of the total time charges of the Schiller firm. This question was objected to, and the court sustained the objection. The court in explaining its ruling stated: “The only problem is you, don’t have a represent[ative] [sic] of their office present as to what agreement they might have had with the client for which they can testify to, whether the work coincides, overlaps; the expertise, also, of the work that was performed by Mr. Chapski. There has been no testimony concerning any agreement as to division of fees and costs. So, as far as I am concerned what they have petitioned for and what they seek is irrelevant.” The fact of the matter is that there was testimony that there was no agreement on fees between the wife, Schiller and Chapski. It appears to me that it was an abuse of discretion for the trial court not to consider the legal work accomplished, billed for, and collected for by the Schiller firm in evaluating the role played by Chap-ski and his entitlement to fees. The other major error which I discern is the trial court’s failure to determine the benefits to the client from Chapski’s services where it is apparent on this record that he served as local counsel, and Chicago counsel were at all times lead counsel. Treating both the same for purposes of fixing a fee is, it seems to me, error. The parties were owners of a substantial marital estate approaching $5,500,000 in valuation. The estate consisted of a business operated by the husband known as Album Graphics, Inc., valued in excess of $2 million; a stud farm tract of over 100 acres in Wayne, Illinois, along with some 40 horses, one of which was valued at $350,000 to $500,000; other investments, houses, furniture and furnishings. One of the main legal problems faced by the parties was the valuation of the estate. Chapski testified the business appraisal matters were primarily left to the Schiller firm. He did not secure real estate appraisals. He did not retain the services of any professionals such as accountants, appraisers, or actuaries to assist in making any of the appraisals. He testified that he did not carry the lead in developing that information. Chapski was asked: “Would it be fair to say that relative to obtaining any of the valuations of any of the property in this case, that it was either Mr. Grand or his firm, or Mr. Schiller or a representative of his firm, who handled that portion of the case? He answered: “I know of nothing Mr. Grand did in that regard. I know during the time I was co-counsel with the Schiller firm, they were doing that.” The question was then put to him: “My question to you is, did you do any of it?” His answer was: “No.” Obviously the valuation of the estate done either by Schiller or Grand and the settlement negotiations leading to the dissolution agreement handled by Grand were the crucial legal matters involved in the case. Both were handled by counsel other than Chapski, and that should have been taken into account in fixing his fees. Chapski’s own conduct did not indicate he was the lead attorney. He testified: “Well, her case was treated differently in the sense that I had — I believed I had a duty and obligation because I was associated with a firm of some reputation in Chicago that handled this case with — I don’t want to use the words ‘kid gloves,’ but with undivided attention and that’s what I gave Edith at every court appearance.” When the wife discharged the Schiller firm Chapski refused to take sole responsibility for the case. He did not have a fee agreement with the wife and never sent her a bill. Chapski discussed his fee request with Grand rather than the wife, and he sued Grand for the fees. All in all, it is apparent Chapski, by his actions, considered himself subordinate to the lead counsel from Chicago. It was error for the trial court not to take these facts into account in determining the fees he fixed. Further, neither the petition filed by Chapski nor his oral testimony furnishes an adequate basis for the award of the fees requested. See Kaiser v. MEPC American Properties, Inc. (1987), 164 Ill. App. 3d 978. For all of these reasons, I would reverse the judgment against the respondents and remand the matter for a new trial on these issues.